         Case 1:19-cv-10506-AT Document 48 Filed 02/12/20 Page 1 of 3

                            Kasell Law Firm
                                                                            February 12, 2020

Hon. Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 15D
New York, NY 10007-1312

       Re: Defendants’ Anticipated Motion to Stay Discovery in ​Hyman v.
       Fabbri et al.​, No. 19 Civ. 10506

Judge Torres:

Pursuant to Rule III.A of this Court’s Individual Rules, I submit this pre-motion letter
setting forth the basis for the motion to stay discovery pending this Court’s decision on
whether the Court has jurisdiction over Defendants. As set forth in the opposition brief
submitted last week, the Court lacks personal jurisdiction over Defendants because (1)
Plaintiff’s summons is defective, and (2) Plaintiff has failed to serve a correct, amended
summons and the Amended Complaint on Defendants as required under Fed. R. Civ. P.
4 and CPLR § 308. ​See​ Dkt. #36.

A district court has the authority to stay discovery during the pendency of a motion to
dismiss for “good cause” under Fed. R. Civ. P. 26(c). “Good cause may be shown where a
party has filed a dispositive motion, the stay is for a short period of time, and the
opposing party will not be prejudiced by the stay.” ​Spencer Trask Software & Info.
Servs., LLC v. RPost Int’l Ltd.​, 206 F.R.D. 367, 368 (S.D.N.Y. 2002).

A stay of discovery is also an appropriate exercise of this court's inherent power. ​See
Landis v. N. Am. Co.​, 299 U.S. 248, 254-55 (1936) (citing ​Kansas City S. Ry. Co. v.
United States​, 282 U.S. 760, 763 (1931)); ​see also ​Design Trend International Interiors,
Ltd. v. Huang​, 2007 WL 2683790 (D. Ariz. Sept. 7, 2007) (the Court ​sua sponte
temporarily stayed discovery until further briefing submitted); 8 Charles A. Wright,
Arthur R. Miller & Richard L. Marcus, ​Federal Practice and Procedure § 2040 (2d ed.
1994). Thus, this Court may and, it is respectfully submitted, should temporarily stay
discovery pending its decision on the motion.



                      1038 Jackson Avenue #4 • Long Island City, NY 11101
                                    Phone: 718.404.6668
                              Email: David@KasellLawFirm.com
                                                                                            1
          Case 1:19-cv-10506-AT Document 48 Filed 02/12/20 Page 2 of 3

                             Kasell Law Firm
In this District, courts balance three factors in determining whether “good cause” exists
for a stay of discovery: (1) the strength of movant’s underlying motion, (2) the breadth
and burden of discovery; and (3) the prejudice resulting to the non-moving party from a
stay. ​See Hong Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd.,​ 297 F.R.D.
69, 72 (S.D.N.Y. 2013); ​Anti-Monopoly, Inc.,​ 1996 WL 101277, at *2-4; ​see also 2
Michael C. Silberberg, Edward M. Spiro & Judith L. Mogul, ​Civil Practice in the
Southern District of New York​ 235 at 302 (2015-2016 ed.).

Defendants’ argument on the motion to dismiss is that (1) the summons is
fundamentally defective, and (2) Plaintiff failed to exercise due diligence before using
the alternative nail-and-mail service. These arguments are strong. In fact, Plaintiff’s
counter-argument is merely Defendants waived objection to service but this is belied by
the fact that Defendants “attempt[ed] to negotiate a proposed scheduling order on
Defendant’s anticipated motion to dismiss” The sole reason that the motion was not
scheduled is that Plaintiff rushed forward to procure an order to show cause on default
(Dkt. #7). The weakness of Plaintiff’s position is apparent.

Discovery in this case will clearly be substantial, broad, complex, and expensive. ​See
Ellington Credit Fund, Ltd. v. Select Portfolio Servs., Inc.​, No. 08 Civ. 2437, 2009 WL
274483, at *1 (S.D.N.Y. Feb. 3, 2009); ​Am. Booksellers Ass’n, Inc. v. Houghton Mifflin
Co.,​ No. 94-Civ-8566, 1995 WL 72376, at *1 (S.D.N.Y. Feb. 22, 1995). The case involves
allegations that two defendants negligently set fire to a building and Plaintiff sustained
$17 million in damages including damages related to her emotional well-being. Multiple
depositions on third-parties and expert reports will be needed at the very least.

Finally, Plaintiff cannot contend she will be prejudiced given that she already requested
an order to show cause as to Defendants’ default. Indeed, if Plaintiff were to prevail on
this order to show cause, the need for discovery would also be obviated. Moreover, the
jurisdictional issue will necessarily need to be resolved first if either party files a motion
to compel or quash if and when a discovery dispute arises.

Because jurisdiction involves a threshold issue that may eliminate the case in its
entirety, courts across the country and in this District “have routinely stayed discovery
on the merits altogether while challenges to jurisdiction are pending” ​Orchid
Biosciences, Inc. v. St. Louis Univ.,​ 198 F.R.D. 670, 674 (S.D. Cal. 2011); ​Cartier v. D&D
Jewelry Imports,​ 510 F. Supp. 2d 344, 345 (S.D.N.Y. 2007); ​Ginsberg v. Government


                       1038 Jackson Avenue #4 • Long Island City, NY 11101
                                     Phone: 718.404.6668
                               Email: David@KasellLawFirm.com
                                                                                            2
          Case 1:19-cv-10506-AT Document 48 Filed 02/12/20 Page 3 of 3

                             Kasell Law Firm
Properties Trust, Inc.​, 2007 WL 2981683 at *4 (S.D.N.Y. Oct. 10, 2007); ​see also ​Vivid
Techs., Inc. v. Am. Sci. & Eng'g, Inc.​, 200 F.3d 795, 804 (Fed. Cir. 1999) ("When a
particular issue may be dispositive, the court may stay discovery concerning other issues
until the critical issue is resolved."); ​Nankivil v. Lockheed Martin Corp.​, 216 F.R.D. 689,
692 (M.D. Fla. 2003) (holding that a stay is appropriate if "resolution of a preliminary
motion may dispose of the entire action"); 8 Charles Allen Wright ​et al.,​ ​Federal
Practice and Procedure​ § 2040, at 521-22 (2d ed. 1994).

As Defendants will argue on the motion: “A stay of discovery pending the determination
of a dispositive motion is an eminently logical means to prevent wasting the time and
effort of all concerned, and to make the most efficient use of judicial resources.”
Chavous v. D.C. Fin. Responsibility & Mgmt. Assistance Auth.​, 201 F.R.D. 1, 2 (D.D.C.
2005) (quotation marks omitted). Defendants respectfully request that a briefing
schedule be set.



                                                                                 Repectfully,

                                                                              /s/​David Kasell

                                                                           David Kasell, Esq.
                                                                             Kasell Law Firm
                                                               1038 Jackson Avenue, Suite 4
                                                            Long Island City, New York 11101
                                                                              (718) 404-6668




                      1038 Jackson Avenue #4 • Long Island City, NY 11101
                                    Phone: 718.404.6668
                              Email: David@KasellLawFirm.com
                                                                                            3
